Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Matthew Herd on 07/01/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 04/15/2021
Claim 1, line 10 after the term “applicator” insert ---, wherein an outer surface of the applicator is flush with an outer surface of the head---
Claim 7: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 9, 11-17, 19 are allowed. The art of record does not teach or render obvious an oral care implement including a head and a handle, a reservoir storing a fluid; an applicator in or on the head; and a delivery member extending from the reservoir to the applicator, the delivery member including a capillary tube that draws the fluid from the reservoir to the applicator solely by capillary action, wherein at least a portion of the applicator is located within an opening formed in a rear surface of the head such that a perimeter of the rear surface of the head surrounds the applicator, wherein an outer surface of the applicator is flush with an outer surface of the head and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772